                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   THERA A. COOPER, ESQ.
                                                                 Nevada Bar No. 13468
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             6   Email: thera.cooper@akerman.com

                                                             7   Attorneys for Plaintiff Nationstar Mortgage LLC

                                                             8                                UNITED STATES DISTRICT COURT

                                                             9                                        DISTRICT OF NEVADA

                                                            10   NATIONSTAR MORTGAGE LLC,                               Case No.: 2:16-cv-01637-MMD-GWF

                                                            11                                 Plaintiff,
                                                                                                                        STIPULATION AND ORDER
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                 v.                                                     EXTENDING THE DEADLINE TO FILE
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                                                                        NATIONSTAR MORTGAGE LLC'S
                      LAS VEGAS, NEVADA 89134




                                                            13   SUMMIT HILLS HOMEOWNERS                                OPPOSITION TO KIETLY TRUST'S
                                                                 ASSOCIATION and EDWARD KIELTY                          MOTION FOR SUMMARY JUDGMENT
AKERMAN LLP




                                                            14   TRUST,                                                 (ECF No. 58) AND NATIONSTAR'S
                                                                                                                        REPLY IN SUPPORT OF ITS RENEWED
                                                            15                                 Defendants.              MOTION FOR SUMMARY JUDGMENT
                                                                                                                        (ECF No. 54)
                                                            16

                                                            17
                                                                 SUMMIT HILLS HOMEOWNERS
                                                            18   ASSOCIATION,
                                                            19                             Third-Party Plaintiff,
                                                            20   v.
                                                            21   ALESSI & KOENIG, LLC,
                                                            22                             Third-Party Defendant.
                                                            23

                                                            24
                                                                          Nationstar Mortgage LLC (Nationstar) and Edward Kielty Trust (Kielty Trust) stipulate to
                                                            25
                                                                 extend the briefing deadlines as follows:
                                                            26
                                                                          1.     Nationstar filed its renewed motion for summary judgment on December 13, 2018.
                                                            27
                                                                 (ECF No. 54)
                                                            28
                                                                                                                    1
                                                                 47456752;1
                                                             1            2.     Kielty Trust filed its countermotion on January 2, 2019. (ECF No. 58)

                                                             2            3.     Nationstar's opposition to Kielty Trust's countermotion is currently due on January

                                                             3   23, 2019. (ECF No. 58)

                                                             4            4.     Nationstar's reply in support of its MSJ is currently due on January 16, 2019.

                                                             5            5.     The parties agree to continue the deadline for Nationstar to oppose Kielty Trust's

                                                             6   countermotion (ECF No. 58) and reply in support of its motion (ECF No. 54) to January 28, 2019.

                                                             7            Dated this the 8th day of January, 2019.

                                                             8
                                                                 AKERMAN LLP                                              AYON LAW, PLLC
                                                             9
                                                                 /s/ Thera A. Cooper                                      /s/ Luis A. Ayon
                                                            10
                                                                 MELANIE D. MORGAN, ESQ.                                  LUIS A. AYON, ESQ.
                                                            11   Nevada Bar No. 8215                                      Nevada Bar No. 9752
                                                                 THERA A. COOPER, ESQ.                                    8716 Spanish Ridge Ave., Suite 115
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   Nevada Bar No. 13468                                     Las Vegas, Nevada 89148
                                                                 1635 Village Center Circle, Suite 200                    Attorneys for defendant Edward Kielty Trust
                      LAS VEGAS, NEVADA 89134




                                                            13
                                                                 Las Vegas, Nevada 89134
AKERMAN LLP




                                                            14
                                                                 Attorneys for plaintiff Nationstar Mortgage LLC
                                                            15

                                                            16

                                                            17

                                                            18

                                                            19                                                  ORDER

                                                            20            IT IS SO ORDERED:
                                                            21
                                                                                                                     UNITED STATES DISTRICT COURT JUDGE
                                                            22

                                                            23
                                                                                                                     DATED: January 9, 2019
                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                      2
                                                                 47456752;1
